Citation Nr: 1616284	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  12-28 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1976.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


REMAND

A VA audiological treatment record dated in December 2011 documents that test results show the Veteran had sensorineural hearing loss in both ears; however, the specific results of the test to include documentation of the puretone thresholds were not included in the record.  Accordingly, a determination as to whether the hearing loss found at this examination meets the criteria for a hearing loss disability for VA purposes cannot be made based on this treatment record.  During the course of the appeal, the Veteran was provided with VA examinations dated in August 2010, March 2012, and March 2015.  The examiners were unable to provide a diagnosis of hearing loss due to inconsistencies and poor reliability during the examinations.  The Veteran testified at the January 2016 hearing before the Board that he had a hearing test conducted at a VA Medical Center the previous week.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain all outstanding VA treatment records with respect to the Veteran's hearing loss, to include the audiological evaluation, with the specific results of audiometric test, conducted in the beginning of January 2016 and the specific results of the audiometric evaluation that was conducted at the Richmond Community-Based Outpatient Clinic in December 2011.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  
2.  After completing the foregoing and associating any outstanding evidence with the claims file, if the evidence shows that the Veteran has a current hearing loss disability under VA regulations, the electronic claims folder must be made available to an appropriate VA examiner for review of the case.  After reviewing the evidence of record, to include the service and post-service medical records, the Veteran's military occupational specialty, and with consideration of the Veteran's statements and his history of inservice noise exposure, the examiner must state whether any degree of the Veteran's current bilateral hearing loss is related to his military service, to include exposure to acoustic trauma.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

